



EXHIBIT 10.69
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
FOR
BRAXTON CARTER

This Amended and Restated Employment Agreement (this “Agreement”), is entered
into by and between J. Braxton Carter (hereinafter, “you”) and T-Mobile US, Inc.
(the “Company”), effective as of December 20, 2017 (the “Effective Date”), and
confirms our understanding and agreement about your role and certain
compensation opportunities with the Company following the Effective Date. This
Agreement amends and restates in its entirety that certain offer of employment
letter between you and the Company, dated as of January 25, 2013 (the “Prior
Agreement”).
Term:
Subject to the provisions for earlier termination set forth below, the term of
this Agreement will commence on the Effective Date and continue until March 1,
2019 (the “Initial Term”), unless the term of this Agreement is mutually
extended in writing by the parties hereto or the parties mutually agree in
writing to extend the term of your employment on different terms and conditions
(any such extension term, an “Extension Term” and, collectively with the Initial
Term, the “Term”).  Your employment remains “at will,” meaning that it may be
terminated by you or the Company, for any reason or for no reason whatsoever,
with or without notice and with or without cause. The at-will nature of your
employment relationship cannot be changed other than by a written agreement
signed by you and a duly authorized Company officer. Notwithstanding the
forgoing, you shall be eligible to receive the benefits described under
“Severance” below upon qualifying terminations of your employment, as further
described below.
Position; Principal Employment Responsibilities and Duties:
During the Term, you will serve as the Executive Vice President and Chief
Financial Officer of the Company, and shall have such duties and
responsibilities as are commensurate with your position, provided, that the
Company may, in its discretion, appoint a successor Chief Financial Officer
during the Term for purposes of transitioning your role. If such successor
commences employment with the Company as Chief Financial Officer during the
Term, you shall cease at such time to serve as Chief Financial Officer but shall
continue to be an employee and serve as Executive Vice President of the Company
through the end of the Term. You agree to reasonably cooperate with the Company
to facilitate and implement an effective and orderly transition of your duties
and responsibilities to any successor Chief Financial Officer of the Company
from and after the date on which such successor Chief Financial Officer is
appointed at such time(s) as may be reasonably requested by the Board, the
Company and/or the Company’s Chief Executive Officer (collectively, the
“Transition Duties”). During the Term, you will devote your full professional
time, attention and energies to the business of the Company; provided, that,
with the prior approval of the Company’s Chief Executive Officer, which approval
shall not be unreasonably withheld, conditioned or delayed and shall be given in
a manner consistent with past practices for other Company Section 16 officers,
and as long as doing so does not interfere with your full-time services to the
Company, you may serve as a director or in other similar capacities for other
entities that do not compete, directly or indirectly, with the Company or its
affiliates.
 
 



1

--------------------------------------------------------------------------------





Location:
You will perform the services required by this Agreement at the Company’s
headquarters located at 12920 SE 38th St., Bellevue, WA 98006.
Salary:
Your position with the Company will continue to be an exempt salaried position.
During the Term, you will receive an annual base salary (“Base Salary”) equal to
eight hundred fifty thousand dollars ($850,000) per year (pro-rated for any
partial year), payable in accordance with the Company’s standard payroll
practices (but no less often than monthly). The Board of Directors of the
Company (the “Board”) or the Compensation Committee thereof (together with the
Section 16 Subcommittee thereof, the “Committee”) shall review your
then-effective Base Salary at such time(s) as annual base salary reviews are
conducted for similarly-situated executives of the Company and may increase, but
not decrease, your then-effective Base Salary in its discretion (provided that
(a) to the extent that increases are made during the Initial Term to the base
salaries of the Company’s Section 16 officers generally, you will receive an
increase in your then-effective Base Salary effective as of the same general
time(s) as such base salary increases are made with respect to the Company’s
Section 16 officers generally, and (b) any such increase in your then-effective
Base Salary shall be no less favorable than the average percentage increases
made to the then-effective base salaries of other Company Section 16 officers at
such time(s)).
Special Awards:
You will receive a one-time special cash bonus in an amount equal to two million
five hundred thousand dollars ($2,500,000) (the “Special Cash Bonus”), payable
in a single lump-sum amount on or within fifteen (15) days after March 1, 2019,
subject to and conditioned upon your continued employment with the Company
through March 1, 2019 (except as otherwise set forth below under “Severance”).
In addition to the Special Cash Bonus, on or within thirty (30) days following
the Effective Date, the Company shall grant to you, under the Company’s 2013
Omnibus Incentive Plan (as amended from time to time, the “Plan”), a one-time
award of time-based restricted stock units (“RSUs”) with respect to a number of
shares of Company common stock determined by dividing (i) two million five
hundred thousand dollars ($2,500,000) by (ii) the average closing price of the
Company’s common stock over the thirty (30) calendar-day period ending five (5)
business days prior to the grant date, rounded up to the nearest whole RSU (such
RSUs, the “Special Equity Award”). The Special Equity Award will vest in full on
March 1, 2019, subject to and conditioned upon your continued employment with
the Company through such date (except as otherwise set forth below under
“Severance”). The Special Equity Award will be subject to the terms and
conditions of the Plan and an award agreement, which shall evidence the grant of
the Special Equity Award. Such award agreement shall be in a form prescribed by
the Company and consistent in all material respects with award agreements
pursuant to which the Company grants time-based RSUs to Section 16 officers
generally at the time your Special Equity Award is granted.
Short-Term Incentive:
For each calendar year commencing during the Term, commencing with 2018, you
will be granted an annual short-term incentive award (the “STI Award”) targeted
at one hundred fifty percent (150%) of your eligible base earnings during the
applicable calendar year (determined in the same manner as eligible base
earnings are determined for similarly-situated executives of the Company for
such year). The Committee shall determine your target STI Award at such time(s)
as it determines target short-term incentive awards for



2

--------------------------------------------------------------------------------





 
similarly-situated executives of the Company and may increase, but not decrease,
your then-effective target STI Award in its discretion (provided that (a) to the
extent that increases are made during the Initial Term to the target short-term
incentive awards of the Company’s Section 16 officers generally, you will
receive an increase in your then-effective target STI Award effective as of the
same general time(s) as such target short-term incentive award increases are
made with respect to the Company’s Section 16 officers generally, and (b) any
such increase in your then-effective target STI Award shall be no less favorable
than the average percentage increases made to the then-effective target
short-term incentive awards of other Company Section 16 officers at such
time(s)). Your STI Award will be earned based on the achievement of Company
performance goals, as determined by the Committee in its discretion. Payment of
any earned STI Award shall be made after the Committee determines performance
results for the applicable calendar year, and at the same time as annual
short-term incentive awards are paid to other similarly-situated executives of
the Company generally (but in no event later than March 15th of the calendar
year following the calendar year to which such STI Award relates). Except as
expressly provided under “Severance” below, you must remain continuously
employed with the Company through the end of the calendar year with respect to
which such STI Award is made. Each STI Award shall be subject to the terms and
conditions of the Plan and an award agreement which shall evidence the grant of
the STI Award. Each such award agreement shall be in a form prescribed by the
Company and consistent in all material respects with award agreements pursuant
to which the Company grants short-term incentive awards to Section 16 officers
generally at the time the applicable STI Award is granted.
Long-Term Incentives:


For each calendar year commencing during the Term, commencing with 2018, you
will be granted one or more long-term incentive or other equity award(s) (each,
an “LTI Award”) under the Plan on such terms as the Committee may determine
(provided that such terms are materially consistent with the terms of long-term
incentive awards granted to the Company’s similarly-situated executives
generally at such time) and at such time(s) as long-term awards are granted for
such calendar year to the Company’s similarly-situated executives generally. The
annual, aggregate grant-date target value of your LTI Award(s) (the “LTI Target
Value”) shall be no less than two hundred fifty percent (250%) of your total
cash compensation (i.e., your Base Salary plus target STI Award) as in effect at
the time of grant. The Committee shall determine your LTI Target Value at such
time(s) as it determines target long-term awards for similarly-situated
executives of the Company, and may increase, but not decrease, your
then-effective LTI Target Value in its discretion (provided that (a) to the
extent that increases are made during the Initial Term to target long-term
incentive awards of the Company’s Section 16 officers generally, you will
receive an increase in your then-effective LTI Target Value effective as of the
same general time(s) as such target long-term incentive award increases are made
with respect to the Company’s Section 16 officers generally, and (b) any such
increase in your then-effective LTI Target Value shall be no less favorable than
the average percentage increases made to the then-effective target long-term
incentive awards of other Company Section 16 officers at such time(s)). Each LTI
Award will be subject to the terms and conditions of the Plan and an award
agreement, which shall evidence the grant of the LTI Award. Each such award
agreement shall be in a form prescribed by the Company and consistent in all
material respects with award agreements
 
 



3

--------------------------------------------------------------------------------





 
pursuant to which the Company grants long-term incentive awards to Section 16
officers generally at the time the applicable LTI Award is granted.
Benefits:
During the Term, you may participate in the employee benefit plans maintained by
the Company from time to time for the benefit of its similarly-situated
executives, to the same extent and on the same terms as apply to the Company’s
similarly-situated executives generally. You will be provided vacation and
paid-time-off pursuant to the Company’s policies for similarly-situated
executives.
Termination:
Subject to the Company’s obligations under “Severance” below, the Company may
terminate your employment at any time, for Cause (as defined on Attachment A) or
without Cause, and you may resign your employment for Good Reason (as defined on
Attachment A) or without Good Reason. In addition, the Company may terminate
your employment at any time if you have become Disabled (as defined on
Attachment A). Your employment with the Company will automatically terminate
upon your death. The date that your employment terminates, for any reason
whatsoever, is referred to herein as the “Termination Date.”
Accrued Obligations:
Upon your termination of employment with the Company for any reason (including
due to your death or you becoming Disabled), you will be entitled to receive,
within thirty (30) days following the Termination Date (or such earlier date as
may be required by applicable law): (i) your accrued, unpaid Base Salary through
the Termination Date; (ii) your accrued, unused paid-time-off through the
Termination Date; and (iii) reimbursement of all business expenses incurred by
you prior to the Termination Date. For the avoidance of doubt, if your
employment is terminated by the Company for Cause or by you without Good Reason,
you shall not be entitled to receive any payments and benefits other than those
set forth in the preceding sentence.
Severance:
If your employment is terminated by the Company without Cause (and other than
due to your death or you becoming Disabled) or by you for Good Reason, in either
case, during the Term, subject to the satisfaction of the requirements described
in the paragraph immediately following subsection (g) below, you will receive
the following payments and benefits from the Company:
(a) An amount equal to two (2) times the sum of (i) your then-current Base
Salary plus (ii) your then-current target STI Award, payable in a single
lump-sum amount within seventy-four (74) days following the Termination Date;
(b) A pro-rata STI Award for the calendar year in which the Termination Date
occurs, based on the number of days in such calendar year through the
Termination Date divided by 365 (or 366, as applicable) and based on actual
performance results for such calendar year, payable no later than March 15th of
the calendar year following the calendar year in which your employment
terminates;
(c) If not previously paid, a pro-rata portion of your Special Cash Bonus,
determined by multiplying the full amount of your Special Cash Bonus by a
fraction, the numerator of which is the number of days elapsed between the
Effective Date and the Termination Date and the denominator of which is the
total number of days between the Effective Date and March 1, 2019,
 
 



4

--------------------------------------------------------------------------------





 
payable in a single lump-sum amount within seventy-four (74) days following the
Termination Date;
(d) If such termination occurs prior to March 1, 2019, your Special Equity Award
will vest in full on the Termination Date;
(e) For any outstanding LTI Award that is not subject to any performance vesting
condition as of the Termination Date (each, a “Time-Based Award”), upon your
termination, you will vest in that number of shares or units (as applicable)
subject to such Time-Based Award that would otherwise vest on the next scheduled
vesting date to occur following such termination. Any portion of a Time-Based
Award that is unvested as of the Termination Date (after taking into account the
accelerated vesting in the preceding sentence) shall be immediately canceled as
of the Termination Date;
(f) For any outstanding LTI Award that is subject to any performance vesting
condition as of the Termination Date (each, a “Performance Award”), such
Performance Award will remain outstanding through the conclusion of the
applicable performance period and, subject to and conditioned upon the
satisfaction of the applicable performance conditions, will vest based on the
level of achievement of such performance conditions during the performance
period, and the actual number of shares or units (as applicable) subject to such
Performance Award that will become earned and vested upon or following the
conclusion of the performance period (an “Earned Award”) shall be equal to the
product of (i) the total number of shares or units (as applicable) subject to
the award that would, absent your termination, otherwise become earned and
vested based on the level of achievement of the applicable performance
conditions during such performance period and (ii) a fraction, the numerator of
which is the number of days from the applicable grant date to the Termination
Date and the denominator of which is the number of days from the grant date to
the end of the performance period. Any Earned Award (or portion thereof) shall
be payable following the performance period at the same time as such Performance
Award would otherwise be payable to you under the applicable award agreement had
your employment not terminated. Any portion of a Performance Award that does not
become an Earned Award shall be immediately canceled as of the end of the
applicable performance period; and
(g) During the period commencing on the Termination Date and ending on the
earlier of the end of the twelfth (12th) full calendar month following the
Termination Date or the date on which you become eligible for coverage under a
subsequent employer’s group medical and dental plans (in either case, the “COBRA
Period”), subject to your valid election to continue healthcare coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder, the Company will continue to provide to you and your
dependents coverage under its group medical and dental plans at the same levels
in effect on the Termination Date and at the same proportional cost to you as if
you had remained an employee of the Company throughout the COBRA Period;
provided, however, that if (i) any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the continuation coverage
period to be, exempt from the application of Section 409A (as defined below)
under Treasury Regulation Section 1.409A-1(a)(5), (ii) the Company is otherwise
unable to continue to cover you or your dependents under its group health plans,
or (iii) the Company cannot provide the benefit without



5

--------------------------------------------------------------------------------





 
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), then, in any such case, an amount equal to the
dollar value of the balance of the Company’s subsidy shall thereafter be paid to
you in substantially equal, then-currently-taxable monthly installments over the
COBRA Period (or remaining portion thereof). In the event the Company-subsidized
portion of the coverage cost paid on your or your dependents’ behalf during the
COBRA Period, as described above, would cause you to be taxable on
reimbursements under the applicable plans by reason of the application of
Section 105(h) of the Code (and the Company is not paying such amounts to you in
then-currently taxable monthly installments as contemplated by the preceding
sentence), such Company-subsidized portion of the coverage cost will to be
imputed as taxable income to you.
As a condition to your receipt of any severance payments and benefits described
above, you must execute and deliver to the Company a release of all claims in a
form determined solely by the Company, and such release must become fully
effective (including, without limitation, the expiration of any revocation
period), by no later than the latest payment date for the severance provided in
subsection (a) above and, if the aggregate period during which you are entitled
to consider and/or revoke the release spans two calendar years, no payments
under this paragraph will be made prior to the beginning of the second such
calendar year (and any payments otherwise payable prior thereto (if any) will
instead be paid on the first regularly scheduled Company payroll date occurring
in the latter such calendar year or, if later, on the first regularly scheduled
Company payroll date following the effectiveness of the release).
For the avoidance of doubt, in the event that the Company has instituted or
institutes any other severance program in which you are eligible to participate,
you will first receive the amounts provided for hereunder, and any amounts that
you are eligible to receive under any such program(s) will be offset by all
amounts paid hereunder (but not reduced below zero). For example, and without
limiting the foregoing, if you are eligible for a payment or benefit following a
Change in Control (as defined in the Plan, or any successor plan) under the
Executive Continuity Bonus Plan, such payment or benefit under the Executive
Continuity Plan would be offset on a dollar-for-dollar basis by the severance
payments and benefits described herein.
Death or Disability:
In the event that your employment terminates due to your death or because you
become Disabled, you (or your estate or beneficiaries, as applicable) will
receive the following payments and benefits from the Company:
(a) Any STI Award for the last completed calendar year preceding the Termination
Date that is unpaid as of the Termination Date, payable no later than March
15th of the year in which the Termination Date occurs;
(b) A pro-rata STI Award for the calendar year in which the Termination Date
occurs, based on the number of days in such calendar year through and including
the Termination Date divided by 365 (or 366, as applicable) and at the greater
of target or actual performance results for such calendar year, payable no later
than March 15th of the calendar year following the calendar year in which your
employment terminates;



6

--------------------------------------------------------------------------------





 
(c) If not previously paid, a pro-rata portion of your Special Cash Bonus,
determined by multiplying the full amount of your Special Cash Bonus by a
fraction, the numerator of which is the number of days elapsed between the
Effective Date and the Termination Date and the denominator of which is the
total number of days between the Effective Date and March 1, 2019, payable in a
single lump-sum amount within seventy-four (74) days following the Termination
Date; and
(d) For any outstanding LTI Award granted under the Plan, vesting shall be
determined under and in accordance with the terms of the Plan and applicable
award agreement, which terms shall be no less favorable than those applicable to
all other similarly-situated employees of the Company.
Indemnity:
You will be covered by the Company’s indemnification provisions generally
applicable to the Company’s executive officers, on the same basis as for other
Company executive officers. Without limiting the foregoing, you acknowledge and
agree that, on October 11, 2017, you and the Company entered into an
Indemnification and Advancement Agreement (the “Indemnification Agreement”)
which remains in full force and effect.
Restrictive Covenant and Confidentiality Agreement:
You and the Company acknowledge and agree that you and the Company previously
entered into a Restrictive Covenant and Confidentiality Agreement (the
“Restrictive Covenant Agreement”) and that you and the Company remain bound by,
and will comply with, the terms and conditions of the Restrictive Covenant
Agreement. Notwithstanding any other provision of the Restrictive Covenant
Agreement to the contrary, you understand that (i) nothing contained in the
Restrictive Covenant Agreement will prohibit you from filing a charge with,
reporting possible violations of federal law or regulation to, participating in
any investigation by, or cooperating with any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of applicable law or regulation; (ii) nothing in the Restrictive Covenant
Agreement is intended to or will prevent you from communicating directly with,
cooperating with, or providing information (including trade secrets) in
confidence to, any federal, state or local government regulator (including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice) for the purpose
of reporting or investigating a suspected violation of law, or from providing
such information to your attorney or in a sealed complaint or other document
filed in a lawsuit or other governmental proceeding; and (iii) pursuant to 18
USC Section 1833(b), you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (B) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
Legal Fees:
The Company shall promptly reimburse your legal fees, not to exceed $25,000 in
the aggregate, incurred for legal services performed during 2017 (i) in
connection with the drafting and negotiation of this Agreement and the related
term sheet or (ii) in connection with your previously-contemplated retirement
from the Company, in any case, upon the receipt from you of reasonable
documentation of such fees (it being understood that the Company shall not
require the delivery of documentation or information the
 
 



7

--------------------------------------------------------------------------------





 
delivery of which could constitute a waiver of the attorney-client privilege
between you and your attorney(s)).
Section 409A:
The payments and benefits described in this Agreement are intended to comply
with or be exempt from Section 409A of the Code (“Section 409A”). See Attachment
B, which is hereby incorporated into this Agreement, for more details.
Section 280G:
You acknowledge and agree that the payments and benefits described in this
Agreement (in addition to any other payments and benefits payable to you by the
Company or any affiliate thereof) may be subject to reduction as set forth on
Attachment C, which is hereby incorporated into this Agreement.
Withholding:
All compensation and other benefits to or on behalf of you pursuant to this
Agreement shall be subject to such deductions and withholding as may be agreed
to by you or required by applicable law, rule or regulation or Company policy.
Successors:
This Agreement is personal to you and, without the prior written consent of the
Company, shall not be assignable by you other than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
Dispute Resolution:
The exclusive venue for claims arising out of, or relating to, this Agreement,
your employment with the Company and/or the termination of your employment with
the Company shall be the state and federal courts of King County, Washington.
Entire Agreement; Miscellaneous:


This Agreement, along with the Indemnification Agreement, the Restrictive
Covenant Agreement and your short-term incentive and long-term incentive award
agreements, embody the entire agreement and understanding between the parties
with respect to the subject matters hereof (including but not limited to your
compensation and severance terms) and supersede all prior oral and written
agreements and understandings between the Company and you with respect to the
subject matters hereof, including the Prior Agreement. This Agreement can only
be modified in a fully executed written agreement between you and a duly
authorized Company officer. This Agreement may be executed by facsimile and in
counterparts which, taken together, shall constitute one original. The exchange
of copies of this Agreement and of signature pages by facsimile or email
transmission of a “.pdf” transmission shall constitute effective execution and
delivery of this Agreement and may be used in lieu of the original Agreement for
all purposes. Signatures of the parties hereto transmitted by facsimile or email
of a “.pdf” shall be deemed to be their original signatures for any purpose
whatsoever. Subject to the last paragraph under “Severance” above, to the extent
the provisions of this Agreement are inconsistent with the terms of any
underlying compensation plan, program or policy of the Company, including
without limitation any annual performance bonus plan or the Plan, the terms of
this Agreement shall control. Notwithstanding the foregoing or anything herein
to the contrary, to the extent that the Plan or any short-term incentive or
long-term-incentive award agreement provides for more favorable treatment to you
of your STI Award(s) and/or LTI Award(s) than the terms of this Agreement, the
terms of the Plan or award agreement (as applicable) shall control. For the
avoidance of doubt, this Agreement is not intended to deprive you of any right,
entitlement or protection (e.g.,



8

--------------------------------------------------------------------------------





 
indemnification and insurance), in any case, that is not inconsistent with this
Agreement and that you may have under any other agreement, plan, or policy of
the Company applicable to you that may provide more favorable treatment to you
than this Agreement, nor is it intended to and shall not exclude you from
eligibility to receive any employee benefits, including any employee benefits
that provide for more favorable treatment to you than this Agreement (provided
that such benefits would not result in you receiving a duplication of severance
or any other benefits) that may in the future be broadly provided to
similarly-situated executives. Similarly, for the avoidance of doubt, this
Agreement is not intended to relieve you of obligations to the Company or
requirements of the Company set forth in any other written agreement, plan, or
policy of the Company applicable to you (including, without limitation, the
Company’s Executive Incentive Compensation Recoupment Policy as adopted October
30, 2014, as amended from time to time), unless such obligations or requirements
are expressly contrary to a commitment in this Agreement. This Agreement shall
be exclusively governed by and interpreted under the laws of the State of
Washington.



Please confirm your acceptance of, and agreement to, the terms and conditions of
this Agreement by signing and dating this Agreement in the space indicated
below.
 
 
 
Sincerely,
 



 
 
 
T-MOBILE US, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Elizabeth McAuliffe_
 
 
 
 
Elizabeth McAuliffe
 
 
 
 
EVP, Human Resources
 
 
 
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
 
 
 
 
 
 
 
 
/s/ J. Braxton Carter
 
December 20, 2017
 
 
 
J. Braxton Carter
 
 
 
 
 







9

--------------------------------------------------------------------------------






ATTACHMENT A
1.
“Cause” shall be defined as any one of the following: (i) your gross neglect or
willful material breach of your principal employment responsibilities or duties
or of the Company’s applicable codes of conduct and policies, (ii) a final
judicial adjudication that you are guilty of any felony (other than a law, rule
or regulation relating to a traffic violation or other similar offense that has
no material, adverse effect on the Company), (iii) your breach of the
Restrictive Covenant Agreement or any non-competition or confidentiality
covenant between you and the Company, (iv) fraudulent conduct in the course of
your employment with the Company as determined by a court of competent
jurisdiction, or (v) your material breach of any other obligation which
continues uncured for a period of thirty (30) days after notice thereof by the
Company or any of its affiliates and which is demonstrably injurious to the
Company or an affiliate thereof. For the purposes of clause (v) above, the term
obligation refers to Company policies and directives and is not intended to
refer to performance expectations such as goals set forth in bonus plans or
performance evaluations.

2.
For purposes of this Agreement, you shall be deemed to be “Disabled” on the
earlier of: (1) the date on which it is medically determined by the Company in
the exercise of its reasonable discretion (following review by its third party
medical and other advisors as determined appropriate by the Company in its
discretion) that you are not capable of performing the services contemplated by
this Agreement and are not expected to be able to perform such services for an
indefinite period or for a period in excess of one hundred twenty (120) days; or
(2) if you fail because of illness or other incapacity, to render the services
contemplated by this Agreement for a period of one hundred twenty (120)
consecutive days or any series of shorter periods aggregating to one hundred
fifty (150) days in any consecutive period of twelve (12) months, unless in
either case under clauses (1) or (2) above, with reasonable accommodation you
could continue to perform your duties under this Agreement and making these
accommodations would not pose an undue burden on the Company as determined by
the Board in the exercise of its reasonable discretion.

3.
“Good Reason” shall mean the occurrence of any of the following without your
consent, provided that (a) you notify the Company within not more than ninety
(90) days after its initial occurrence, (b) the Company does not cure such
occurrence within thirty (30) days after receipt of such notice (or waives in
writing such cure period) and (c) your employment with the Company terminates
within sixty (60) days after the end of the Company’s cure period: (i) a
material reduction of your duties, title, authority or responsibilities,
relative to your current duties, title, authority or responsibilities; (ii) a
reduction of more than five percent (5%) in your then-effective total target
direct compensation (which consists of your then-effective Base Salary, STI
Award and LTI Award); (iii) a material reduction in the kind or level of
qualified retirement and welfare employee benefits from the like-kind benefits
to which you were entitled immediately prior to such reduction with the result
that your overall benefits package is materially reduced without substantially
equivalent action occurring to all other eligible similarly-situated executives
generally; (iv) a change in reporting relationship such that you would report to
anyone other than the Chief Executive Officer of the Company or the Board; or
(v) relocation of your place of work to a location more than fifty (50) miles
from Company’s current headquarters. Notwithstanding the foregoing, in no event
shall the appointment or hiring of a new Chief Financial Officer or the related
change in your title contemplated by this Agreement or the requirement that you
engage in any Transition Duties, in each case, in accordance with the terms of
this Agreement, constitute Good Reason.



10

--------------------------------------------------------------------------------






ATTACHMENT B
Section 409A. It is intended that the payments and benefits under this Agreement
comply with the provisions of Section 409A of the Code and the Treasury
regulations relating thereto, or satisfy the requirements for an exemption to
Section 409A of the Code, in each case to the extent applicable to this
Agreement and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted and be administered in a manner to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, you shall not be considered to have terminated employment
with the Company for purposes of this Agreement, and no payment shall be due to
you under this Agreement that provides for payment in connection with your
termination of employment, unless such termination constitutes your “separation
from service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto (a “Separation from
Service”). Any payments that qualify for the “short-term deferral” exception
from Section 409A of the Code as described in Treasury Regulation Section
1.409A-1(b)(4) will be paid under such exception. For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii) and the application of the short-term deferral
exception), each payment under this Agreement will be treated as a separate
payment. Notwithstanding anything to the contrary in this Agreement (whether
under this Agreement or otherwise), to the extent delayed commencement of any
portion of the payments to be made to you upon your Separation from Service is
required to avoid a prohibited payment under Section 409A(a)(2)(B)(i) of the
Code, such portion of the payments shall be delayed and paid on the first
business day after the earlier of (i) the date that is six (6) months following
such Separation from Service or (ii) your death. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts
reimbursable to you under this Agreement shall be paid to you on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits provided
to you) during any one year may not affect amounts reimbursable or provided in
any subsequent year and may not be liquidated or exchanged for any other
benefit.


11

--------------------------------------------------------------------------------






ATTACHMENT C
Section 280G Best Pay. In the event any payment, benefit or distribution of any
type to or for the benefit of you, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise to you under this Agreement or otherwise constitutes a
“parachute payment” under Section 280G of the Code, the amount payable to you
shall be either (a) paid in full, or (b) paid after reduction by the smallest
amount as would result in no portion thereof being subject to the excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
under Section 4999 of the Code, results in the receipt by you, on an after-tax
basis, of the greater net value, notwithstanding that all or some portion of
such payment amount may be taxable under Section 4999 of the Code. Unless the
Company and you otherwise agree in writing, all determinations required to be
made under this paragraph, including the manner and amount of any reduction in
your payments hereunder, and the assumptions to be utilized in arriving at such
determinations, shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accounting firm immediately prior to
the event giving rise to such payment (the “Accounting Firm”); provided,
however, that no such reduction or elimination shall apply to any non-qualified
deferred compensation amounts (within the meaning of Section 409A of the Code)
to the extent such reduction or elimination would accelerate or defer the timing
of such payment in manner that does not comply with Section 409A of the Code.
For purposes of making the calculations required by this paragraph, the
Accounting Firm may make reasonable assumptions and approximations concerning
the application of Sections 280G and 4999 of the Code. The Company and you shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request to make a determination under this paragraph. The
Accounting Firm shall provide its written report to the Committee and you, which
shall include information regarding methodology. The Company shall bear all
costs the Accounting Firm may reasonably incur in connection with any
calculations contemplated by this paragraph. You and the Company shall cooperate
in case of a potential Change in Control (as defined in the Plan, or any
successor plan thereto) to consider alternatives to mitigate any Section 280G
exposure, although the Company cannot guaranty any such alternatives will be
available or approved by the Company and neither you nor the Company shall be
obligated to enter into them.


12